Title: To George Washington from William Pearce, 31 May 1795
From: Pearce, William
To: Washington, George


          
            Sir
            Mount Vernon May 31st 1795
          
          I have Receved your letter of the 24th Inst. with the plan of the Barn proposed to be Built at River Farm—and a Book & a Bundle of Nuts which I have Given to the Gardener.
          as you had before directed me to git plank and shingles for the Barn—I met with a man In Alexandria who Used to Bring plank and shingles to Chester Town and I spoke to him to furnish those articls. and he has promised to Call on me by the middle of next week & Let me know what he will Deliver—plank & shingles of Different sizes at—I have no doubt of Giting them much cheaper of him than I Can Buy them of any of the dealers In Lumber In Alexandria.
          the Carpenters are Giting the stocks for the scantling—the Clay which we are making the Bricks from appears to be

good—and Tom Davis says it is—but the Last week has been bad weather for Brick making as we have had frequent rains Mr Stewart attends to the Counting them.
          In my Last Letter I belive I mentioned I had Inquired Into the Caracter of the Carpenter who Built Mrs Peaks Barn & from what I could Learn of him he will not do—when I spoke to you abought him I had been told by Mr Peak that he was a sober Industrios man—but Since that Mr Peak who he has been at work for says he finds he was Mistaken—and that he is Very fond of Drinking—and going to Town and wasting his Time In That way.
          Doctor Craik has attended Cooper Jack Ever Sin[c]e he was first taken down Sick, and Continus to do it. but he still gits worse Every day and the Doctor Is Now here and he has no hopes of Jacks Living many days he says he has an Inflamation In his Breast & s[t]omack.
          The oak plank for the Threshing floor shall be sawn as soon as it possible Can be done and I think Two Inch will be plenty thick Enogh But if I said ¼” pine plank would be thick Enough for the Granary part I mistook for I think that ought to be Inch & half.
          we are Cuting our Grass and have had bad weather for making hay—the Forward wheat I think will be fit to cut by the Last of next week The wheat and oat Crops Looks Tollarably promiseing—but the Corn Looks Dreadfull Bad—it was all of it In the first place Injured By some kind of Insects and the weather Being So Very Cold has kept from Growing. I have had some hony Locusts Transplanted and they Look as if they would the Greatest part of them Live.
          On Satterday night some person ⟨R⟩iped a plank of the Back part of the smoke House and Took out several pieces of Bacon I have not been able to find out yet who It is. I am with the Greatest Respect Sir your most Humble Servt
          
            William Pearce
          
          
            P.S. our Horses is giting over the Distimper—But Peter hardman has Lost his horse. w.p.
          
        